


110 HR 1838 IH: To authorize funding for eligible joint ventures between

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1838
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Sherman (for
			 himself, Mr. Shadegg,
			 Mr. Engel,
			 Mr. Ackerman,
			 Mr. Waxman,
			 Mr. Renzi,
			 Ms. Berkley,
			 Ms. Schakowsky,
			 Mr. Pallone,
			 Mr. Crowley,
			 Mr. McNulty,
			 Mr. Berman,
			 Mr. Bishop of Georgia,
			 Mr. Blumenauer,
			 Mrs. Bono,
			 Mr. Boswell,
			 Ms. Corrine Brown of Florida,
			 Mr. Brown of South Carolina,
			 Mr. Carnahan,
			 Mr. Chandler,
			 Mr. Cohen,
			 Mr. Courtney,
			 Mr. Davis of Alabama,
			 Mrs. Davis of California,
			 Ms. DeLauro,
			 Mr. Dent, Mr. Doyle, Mr.
			 Ferguson, Mr. Franks of
			 Arizona, Mr. Gerlach,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Mr. Kirk,
			 Mr. Klein of Florida,
			 Mr. Langevin,
			 Mr. Linder,
			 Mr. Marshall,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Mr. McCaul of Texas,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Nadler,
			 Mr. Pence,
			 Mr. Rogers of Michigan,
			 Mr. Rothman,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Mrs. Tauscher,
			 Ms. Wasserman Schultz,
			 Ms. Watson,
			 Mr. Weiner,
			 Mr. Wexler,
			 Mr. Wynn, and
			 Mr. Lantos) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To authorize funding for eligible joint ventures between
		  United States and Israeli businesses and academic persons, to establish the
		  International Energy Advisory Board, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United
			 States-Israel Energy Cooperation Act.
		2.FindingsCongress finds that—
			(1)it is in the
			 highest national security interests of the United States to ensure secure
			 access to reliable energy sources;
			(2)the United States
			 relies heavily on the foreign supply of crude oil to meet the energy needs of
			 the United States, currently importing 58 percent of the total oil requirements
			 of the United States, of which 45 percent comes from member states of the
			 Organization of Petroleum Exporting Countries (OPEC);
			(3)revenues from the
			 sale of oil by some of these countries directly or indirectly provide funding
			 for terrorism and propaganda hostile to the values of the United States and the
			 West;
			(4)in the past, these
			 countries have manipulated the dependence of the United States on the oil
			 supplies of these countries to exert undue influence on United States policy,
			 as during the embargo of OPEC during 1973 on the sale of oil to the United
			 States, which became a major factor in the ensuing recession;
			(5)research by the
			 Energy Information Administration of the Department of Energy has shown that
			 the dependence of the United States on foreign oil will increase by 33 percent
			 over the next 20 years;
			(6)a
			 rise in the price of imported oil sufficient to increase gasoline prices by 10
			 cents per gallon at the pump would result in an additional outflow of
			 $18,000,000,000 from the United States to oil-exporting nations;
			(7)for economic and
			 national security reasons, the United States should reduce, as soon as
			 practicable, the dependence of the United States on nations that do not share
			 the interests and values of the United States;
			(8)the State of Israel
			 has been a steadfast ally and a close friend of the United States since the
			 creation of Israel in 1948;
			(9)like the United
			 States, Israel is a democracy that holds civil rights and liberties in the
			 highest regard and is a proponent of the democratic values of peace, freedom,
			 and justice;
			(10)cooperation
			 between the United States and Israel on such projects as the development of the
			 Arrow Missile has resulted in mutual benefits to United States and Israeli
			 security;
			(11)the special
			 relationship between Israel and the United States has been and continues to be
			 manifested in a variety of jointly-funded cooperative programs in the field of
			 scientific research and development, such as—
				(A)the United
			 States-Israel Binational Science Foundation (BSF);
				(B)the Israel-United
			 States Binational Agricultural Research and Development Fund (BARD); and
				(C)the Israel-United
			 States Binational Industrial Research and Development (BIRD) Foundation;
				(12)these programs,
			 supported by the matching contributions from the Government of Israel and the
			 Government of the United States and directed by key scientists and academics
			 from both countries, have made possible many scientific breakthroughs in the
			 fields of life sciences, medicine, bioengineering, agriculture, biotechnology,
			 communications, and others;
			(13)on February 1,
			 1996, United States Secretary of Energy Hazel R. O’Leary and Israeli Minister
			 of Energy and Infrastructure Gonen Segev signed the Agreement Between the
			 Department of Energy of the United States of America and the Ministry of Energy
			 and Infrastructure of Israel Concerning Energy Cooperation, to establish a
			 framework for collaboration between the United States and Israel in energy
			 research and development activities;
			(14)the United States
			 and Israeli governments should promote cooperation in a broad range of projects
			 designed to enhance supplies of nonpetroleum energy for both countries, and to
			 provide for cutting edge research in each country;
			(15)Israeli
			 scientists and researchers have long been at the forefront of research and
			 development in the field of alternative renewable energy sources;
			(16)many of the top
			 corporations of the world have recognized the technological and scientific
			 expertise of Israel by locating important research and development facilities
			 in Israel;
			(17)among the
			 technological breakthroughs made by Israeli scientists and researchers in the
			 field of alternative, renewable energy sources are—
				(A)the development of
			 a cathode that uses hexavalent iron salts that accept 3 electrons per ion and
			 enable rechargeable batteries to provide 3 times as much electricity as
			 existing rechargeable batteries;
				(B)the development of
			 a technique that vastly increases the efficiency of using solar energy to
			 generate hydrogen for use in energy cells; and
				(C)the development of
			 a novel membrane used in new and powerful direct-oxidant fuel cells that is
			 capable of competing favorably with hydrogen fuel cells and traditional
			 internal combustion engines; and
				(18)cooperation
			 between the United States and Israel in the field of research and development
			 of alternative renewable energy sources would be in the interests of both
			 countries, and both countries stand to gain much from such cooperation.
			3.Grant
			 program
			(a)AuthorityPursuant
			 to the responsibilities described in section 102(10), (14), and (17) of the
			 Department of Energy Organization Act (42 U.S.C. 7112(10), (14), and (17)) and
			 section 103(9) of the Energy Reorganization Act of 1974 (42 U.S.C. 5813(9)),
			 the Secretary, in consultation with the BIRD or BSF, shall award grants to
			 eligible entities.
			(b)Application
				(1)Submission of
			 applicationsTo receive a grant under this section, an eligible
			 entity shall submit an application to the Secretary containing such information
			 and assurances as the Secretary, in consultation with the BIRD or BSF, may
			 require.
				(2)Selection of
			 eligible entitiesThe Secretary, in consultation with the
			 Directors of the BIRD and BSF, may review any application submitted by any
			 eligible entity and select any eligible entity meeting criteria established by
			 the Secretary, in consultation with the Advisory Board, for a grant under this
			 section.
				(c)Amount of
			 GrantThe amount of each grant awarded for a fiscal year under
			 this section shall be determined by the Secretary, in consultation with the
			 BIRD or BSF.
			(d)Recoupment
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish procedures and criteria for recoupment
			 in connection with any eligible project carried out by an eligible entity that
			 receives a grant under this section, which has led to the development of a
			 product or process which is marketed or used.
				(2)Amount
			 required
					(A)Except as provided
			 in subparagraph (B), such recoupment shall be required as a condition for award
			 and be proportional to the Federal share of the costs of such project, and
			 shall be derived from the proceeds of royalties or licensing fees received in
			 connection with such product or process.
					(B)In the case where
			 a product or process is used by the recipient of a grant under this section for
			 the production and sale of its own products or processes, the recoupment shall
			 consist of a payment equivalent to the payment which would be made under
			 subparagraph (A).
					(3)WaiverThe
			 Secretary may at any time waive or defer all or some of the recoupment
			 requirements of this subsection as necessary, depending on—
					(A)the commercial
			 competitiveness of the entity or entities developing or using the product or
			 process;
					(B)the profitability
			 of the project; and
					(C)the commercial
			 viability of the product or process utilized.
					(e)Private
			 FundsThe Secretary may accept contributions of funds from
			 private sources to carry out this Act.
			(f)Office of Energy
			 Efficiency and Renewable EnergyThe Secretary shall carry out
			 this section through the existing programs at the Office of Energy Efficiency
			 and Renewable Energy.
			(g)ReportNot
			 later than 180 days after receiving a grant under this section, each recipient
			 shall submit a report to the Secretary—
				(1)documenting how
			 the recipient used the grant funds; and
				(2)evaluating the
			 level of success of each project funded by the grant.
				4.International
			 Energy Advisory Board
			(a)EstablishmentThere
			 is established in the Department of Energy an International Energy Advisory
			 Board.
			(b)DutiesThe
			 Advisory Board shall advise the Secretary on—
				(1)criteria for the
			 recipients of grants awarded under section 3(a);
				(2)the total amount
			 of grant money to be awarded to all grantees selected by the Secretary, in
			 consultation with the BIRD; and
				(3)the total amount
			 of grant money to be awarded to all grantees selected by the Secretary, in
			 consultation with the BSF, for each fiscal year.
				(c)Membership
				(1)CompositionThe
			 Advisory Board shall be composed of—
					(A)1 member appointed
			 by the Secretary of Commerce;
					(B)1 member appointed
			 by the Secretary of Energy; and
					(C)2 members who
			 shall be Israeli citizens, appointed by the Secretary of Energy after
			 consultation with appropriate officials in the Israeli Government.
					(2)Deadline for
			 appointmentsThe initial appointments under paragraph (1) shall
			 be made not later than 60 days after the date of enactment of this Act.
				(3)TermEach
			 member of the Advisory Board shall be appointed for a term of 4 years.
				(4)VacanciesA
			 vacancy on the Advisory Board shall be filled in the manner in which the
			 original appointment was made.
				(5)Basic
			 pay
					(A)CompensationA
			 member of the Advisory Board shall serve without pay.
					(B)Travel
			 expensesEach member of the Advisory Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions of subchapter I of chapter 57 of title 5, United States
			 Code.
					(6)QuorumThree
			 members of the Advisory Board shall constitute a quorum.
				(7)ChairpersonThe
			 Chairperson of the Advisory Board shall be designated by the Secretary of
			 Energy at the time of the appointment.
				(8)MeetingsThe
			 Advisory Board shall meet at least once annually at the call of the
			 Chairperson.
				(d)TerminationSection
			 14(a)(2)(B) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Advisory Board.
			5.DefinitionsIn this Act:
			(1)Advisory
			 boardThe term Advisory Board means the
			 International Energy Advisory Board established by section 4(a).
			(2)BIRDThe
			 term BIRD means the Israel-United States Binational Industrial
			 Research and Development Foundation.
			(3)BSFThe
			 term BSF means the United States-Israel Binational Science
			 Foundation.
			(4)Eligible
			 entityThe term eligible entity means a joint
			 venture comprised of both Israeli and United States private business entities
			 or a joint venture comprised of both Israeli academic persons (who reside and
			 work in Israel) and United States academic persons, that—
				(A)carries out an
			 eligible project; and
				(B)is selected by the
			 Secretary, in consultation with the BIRD or BSF, using the criteria established
			 by the Secretary, in consultation with the Advisory Board.
				(5)Eligible
			 projectThe term eligible project means a project to
			 encourage cooperation between the United States and Israel on research,
			 development, or commercialization of alternative energy, improved energy
			 efficiency, or renewable energy sources.
			(6)SecretaryThe
			 term Secretary means the Secretary of Energy, acting through the
			 Assistant Secretary of Energy for Energy Efficiency and Renewable
			 Energy.
			6.TerminationThe grant program authorized under section 3
			 and the Advisory Board shall terminate upon the expiration of the 7-year period
			 which begins on the date of the enactment of this Act.
		7.Authorization of
			 appropriationsThe Secretary
			 is authorized to expend not more than $20,000,000 to carry out this Act for
			 each of fiscal years 2008 through 2014 from funds previously authorized to the
			 Office of Energy Efficiency and Renewable Energy.
		8.Constitutional
			 authorityThe Constitutional
			 authority on which this Act rests is the power of Congress to regulate commerce
			 with foreign nations as enumerated in Article I, Section 8 of the United States
			 Constitution.
		
